t c summary opinion united_states tax_court steve gerald huisenfeldt petitioner v commissioner of internal revenue respondent docket no 5448-04s filed date steve gerald huisenfeldt pro_se james e cannon for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 and b for the taxable_year the issues for decision are whether petitioner had unreported tip_income during taxable_year and whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 and b for the taxable_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in deerfield beach florida on the date the petition was filed in this case during taxable_year petitioner was employed as a room service food server by the las vegas hilton hilton on date pursuant to sec_7121 the hilton and the commissioner of the internal_revenue_service entered into a closing_agreement in the form of a tip compliance program to ensure maximum compliance by the employees of the employer hilton with those provisions of the internal_revenue_code_of_1986 the tip compliance program agreement states as follows in pertinent part whereas by law all employees who receive tips are required to keep timely and accurate records of tips received and to report the tips received to their employer on a monthly basis and all tips received are required to be reported as income on federal_income_tax returns whereas the las vegas district of the internal_revenue_service and las vegas hilton corporation hereinafter employer have agreed to implement a program to ensure maximum compliance by the employees of the employer hereinafter referred to as an employee or employees with those provisions of the internal_revenue_code_of_1986 as amended hereinafter the code relating to tip_income to minimize the burden on the employer resulting from tip compliance programs of the internal_revenue_service hereinafter the service and to reduce the cost to the service of enforcing the relevant provisions of the code whereas the service and the employer have agreed to resolve disputes concerning the responsibility of the employer under sec_3121 of the code for periods preceding this agreement and to establish procedures which will prevent such disputes in future periods now it is hereby determined and agreed for federal income and employment_tax purposes as follows ii employee participation a for purposes of this agreement a participating employee is an employee who reports and continues to report his or her tips to the employer at or above the tip rates established pursuant to paragraph v of this agreement and timely files federal_income_tax returns that report those tips b in order to participate in this program an employee must have filed if required to do so by law federal_income_tax returns for and when due any employee who has not filed these returns but wishes to participate in this program must file these federal_income_tax returns with the las vegas district_director of the internal_revenue_service within days of the effective date of this agreement c employees with unpaid tax_liabilities may participate in this program however they must cooperate with the service in the resolution of their delinquent accounts the policy of the service with regard to the collection of delinquent accounts is set forth in attachment a to this closing_agreement d the service will not initiate new tip_income examinations of participating employees’ tip_income for any year prior to for which a return was timely filed and will not examine tip_income for or any later year in which the employee is a participating employee for the entire period during such year in which he or she earns tip_income provided that the following conditions listed below are fulfilled new employees may participate if they make an election to do so within days of the start of their employment such employees must have been participants in any previous employer’s tip compliance program if that employer had a tip compliance program and the employee was a tip earner iii nonparticipating employees a an employee other than a participating employee hereinafter a nonparticipating employee is subject_to the full range of compliance and enforcement procedures of the service v tip rates a tip rates will be established by the employer and approved in writing by the service as follows dealers who pool or split tips -- the employer may use either of the following options option a the employees or their representative eg the toke committee will present to the employer a listing of the actual tip split received by or given to each employee this listing must reconcile to the tokes presented to the employer’s cage for cashing the tip rate is the amount of tips so reported to the employer failure of the employees or their representative to present information describing the actual split shall require the use of option b option b an hourly rate in lieu of actual tips will be determined by the method set out in appendix d in order to exercise this option i the toke committee or other employee_representative must maintain a daily record of the total tips received and the number of employees receiving a share of split of those tips ii the toke committee or other representative must make available those records of daily tips to validate the in lieu rate and iii the employees must continue pooling tips in the same or larger groups other tipped employees based on information available to the employer historical information provided by the service and generally_accepted_accounting_principles the employer will establish tip rates for categories or subcategories of employees these rates will specify tips received either by hour or by shift depending on the nature of the work performed the initial rates agreed to by the employer and the service will remain in effect through date the rates shall thereafter be reviewed and revised if necessary no more frequently than annually unless there is a decrease in the employer’s gross monthly revenue compared to the same month of the previous year vii additional provisions the additional terms and conditions set forth in attachment d are incorporated into and made a part of this agreement the tip rates discussed in section v of the tip compliance program agreement were established in an addendum to the tip compliance program agreement the addendum states in pertinent part as follows pursuant to section v of the agreement tip compliance program agreement dated date the parties agree that the following tip rates shall apply beginning on the following effective dates effective effective effective employee position shift on on on food servers room service all gross gro sec_15 gross_sales sales sales although petitioner was a participant in the tip compliance program at the hilton at one time he withdrew from the program on or about date and was not a participant in the program during the taxable_year the room service food servers that did participate in the tip compliance program during taxable_year were subject_to a tip rate of percent of their gross_sales for the year petitioner received a form_w-2 wage and tax statement from the hilton reflecting wages tips and other compensation on line totaling dollar_figure for taxable_year the amount of dollar_figure included tips in the amount of dollar_figure which were distributed to petitioner as his share of tips from communal banquets or hilton group events during taxable_year petitioner had individual room service sales of dollar_figure additionally for taxable_year petitioner worked a total of big_number hours further during 1all amounts are rounded to the nearest dollar taxable_year petitioner did not maintain a tip diary or other log petitioner electronically filed a form 1040ez income_tax return for single and joint filers with no dependents for taxable_year on date petitioner filed a form 1040x amended u s individual_income_tax_return for taxable_year on his form 1040x petitioner claimed an additional capital_loss and itemized his deductions these changes which have been accepted by respondent reduced the amount of tax shown by petitioner on the return petitioner did not declare any room service tips to the hilton during taxable_year also petitioner did not report additional tips above the dollar_figure of tips previously discussed on either his form 1040ez or his form 1040x in the notice_of_deficiency respondent determined that petitioner failed to report tip_income of dollar_figure which was computed by multiplying petitioner’s hours worked big_number by a rate of dollar_figure per hour at trial however respondent stated that it would be more appropriate to compute petitioner’s tip_income for taxable_year on the same basis as the room service food servers who participated in the tax compliance 2the notice_of_deficiency failed to take into account the additional capital_loss itemized_deductions and reduced tax as reported on petitioner’s form 1040x respondent concedes that when any deficiency is computed the computation should take into account these adjusted amounts program in other words respondent contends that it would be more appropriate to multiply petitioner’s gross_sales dollar_figure by the tip compliance program tip rate of percent to arrive at an unreported room service tip_income figure of dollar_figure also in the notice_of_deficiency respondent determined that petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 and b for the taxable_year of dollar_figure discussion as a general_rule the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving the commissioner’s determinations in the notice_of_deficiency to be in error rule a 290_us_111 as one exception to this rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relating to liability for tax if the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner and introduced during the court_proceeding credible_evidence with respect to the factual issue although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted with respect to the unreported income however respondent has the burden of production with respect to the accuracy-related_penalty sec_7491 116_tc_438 unreported income as previously stated respondent contends that petitioner had unreported tip_income for taxable_year of dollar_figure it is respondent’s contention that the dollar_figure figure is a reasonable estimation of petitioner’s tips during the year especially in light of petitioner’s failure to keep a tip diary however petitioner contends that he is not liable for the alleged unreported income because he believes he was a participant in the tax compliance program during taxable_year and therefore his tips were included in the dollar_figure reported on the w-2 issued by hilton sec_61 defines gross_income as all income from whatever source derived unless otherwise provided the supreme court has consistently given this definition of gross_income a liberal construction in recognition of the intention of congress to tax all gains except those specifically exempted 348_us_426 see also 716_f2d_693 9th cir all realized accessions to wealth are presumed taxable_income unless the taxpayer can demonstrate that an acquisition is specifically exempted from taxation revg 79_tc_398 it is beyond contention that tips are included within the definition of gross_income see 10_tc_581 affd 176_f2d_221 9th cir sec_1 a income_tax regs as previously stated petitioner contends that he is not liable for the unreported income because he claims he was a participant in the tax compliance program during taxable_year and therefore his tips were included in the dollar_figure reported on the w-2 issued by hilton however respondent has offered into evidence a document titled tip compliance waiver which is dated date this document states petitioner no longer wishes to participate in the tip compliance program he wishes to withdraw from the tip compliance program and he wishes to stop the direct declaration of his tip_income and submit declared tips to payroll petitioner contends that the signature on the tip compliance waiver is not his own however the signature on the waiver resembles petitioner’s signature on exhibit 2-j his form 1040x we are convinced that the signature on the waiver is indeed petitioner’s therefore we conclude that petitioner was not a participant in the tip compliance program during taxable_year further petitioner has testified that during taxable_year he would receive cash from a cashier at the hilton at the end of his daily shifts the receipt of this cash was a result of tips earned by petitioner during his daily shifts as previously stated petitioner did not keep a tip diary of the cash received from the cashier also petitioner did not report these cash distributions to the hilton or on his returns filed for taxable_year petitioner has failed to provide any evidence to controvert respondent’s determination as to petitioner’s unreported tip_income for taxable_year he simply presented this court with frivolous contentions that merit no further discussion see 80_tc_1111 hallock v commissioner tcmemo_1983_684 thus we sustain respondent’s determination on this issue as modified by respondent’s position at trial accuracy-related_penalty as previously stated respondent in the notice_of_deficiency determined that petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 and b for the taxable_year sec_6662 provides for an accuracy-related_penalty of percent of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations sec_6662 the term negligence is the failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 negligence also includes the failure by the taxpayer to keep adequate books_and_records sec_1_6662-3 income_tax regs no accuracy-related_penalty may be imposed on any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s efforts to determine the proper tax_liability id as previously stated respondent bears the burden of production with respect to all penalties see sec_7491 the burden imposed by sec_7491 is only to come forward with evidence regarding the appropriateness of applying a particular addition_to_tax or penalty to the taxpayer respondent need not negate all defenses to the additions or penalties see higbee v commissioner supra pincite respondent has met his burden with respect to his claim of negligence by establishing that petitioner understated his tip_income and that petitioner did not keep a tip diary further petitioner has not shown that there was reasonable_cause for his failure to claim his additional tip_income for taxable_year therefore we sustain respondent’s determination of the penalty under sec_6662 and b for taxable_year reviewed and adopted as the report of the small_tax_case division decision will be entered under rule 3as previously noted respondent concedes that any deficiency should take into account the adjusted amounts reported on petitioner’s form 1040x and application of the 4-percent tip rate the accuracy-related_penalty pursuant to sec_6662 and b for taxable_year will also take into account these adjusted amounts
